Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 1, 1999 (People v Lopez, 266 AD2d 239 [1999]), affirming a judgment of the Supreme Court, Queens County, rendered February 26, 1997.
Ordered that the application is denied.
*831The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Pradenti, P.J., Miller, Schmidt and Krausman, JJ., concur.